DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Chinese Application No. CN201910593458.5, filed 07/03/2019, has been received and acknowledged. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I - Claims 1-8, drawn to a laser-solid-forming manufacturing device, classified in B33Y 30/00.
Group II - Claims 9-20 drawn to a method for forming a laser-solid-forming component, classified in B33Y 10/00.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the process can be practiced by another and materially different apparatus. Specifically, the apparatus of claim 1 utilizes a magnetic field generator comprising a spiral copper coil. However, this is not the only type of magnetic field generator that exists and could have been used for this process, e.g., an apparatus comprising electromagnets, for instance electromagnets, would also generate a magnetic field as Israel (U.S. 2015/0239148) teaches within paragraph [0069].
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; 
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Wayne Ellenbogen on 05/19/2022 a provisional election was made without traverse to prosecute the invention of Group II, Claims 9-20.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Citation of Prior Art
U.S. Patent No. 10,974,321, Oct. 11th, 2019, Karlen et al.
U.S. Patent No. 3,544,757, May 22nd, 1969, Taudvin et al.
U.S. 2017/0274454, Sept 28th 2017, Feng et al.
U.S. 2016/0175984, Dec. 11th 2015, Dalle Donne et al.
U.S. 2021/0046541, Aug 13th 2019, Sukhotskiy et al.
China, CN-104722761-B, 10/2016, Zhao et al.
China, CN-105798299-A, 07/2016, Liu et al.
China, CN-105772722-A, 07/2016, Huang et al.
China, CN-104827033-A, 08/2015, Cheng et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10, the claim recites, “a horizontal position of the spiral copper coil and an intersection angle…”. However, the examiner is unsure if this is the same “a horizontal position of the spiral copper coil and an intersection angle…” as recited within claim 9 or an entirely different entity. Until further clarification the examiner will interpret these two features to be the same. Appropriate action is required. Claims 11-14, and 18-20 are rejected as being dependent upon Claim 10. 
Regarding Claim 15, the claim recites “feeding circular cooling water…”, however this is considered to be indefinite as water does not possess a distinct shape. Until further clarification the examiner will understand this phrasing to mean that the water being fed into the hollow copper tube is done so in a circular manner. This phrasing is not intended to be a suggested phrasing. Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. 2019/0040503) in view of Byun (KR101518402B1), Liu (CN207650775U, hereinafter Liu (‘775)), Liu (CN108788152A, hereinafter Liu (‘152)), and Chen (CN105689710A).

Regarding Claim 9, Claim 15, Claim 16, and Claim 17, Martin teaches an additive manufacturing method for solid forming a component (abstract). Martin teaches obtaining a laser-solid-forming manufacturing device, the device including a forming platform arranged horizontally and configured for placing feedstock (Figure 1, paragraph [0070]). Martin teaches a laser emitter disposed above the forming platform and configured for emitting a laser beam (e.g., a fiber laser - paragraph [0098] thus meeting the limitations of Claim 16) which acts on the feedstock to form a molten pool (Figure 1, paragraphs [0070], and [0098]-[0101]). Martin teaches uniformly feeding feedstock (e.g., under pneumatic action of an inert gas and gravity action of the feedstock - paragraph [0102] thus meeting the limitations of Claim 17) to the forming platform (Figure 1, paragraph [0070], and [0102]-[0103]). Martin teaches accumulating multiple molten pools to obtain the formed laser-solid-forming component (paragraph [0161]). 
However, Martin does not teach the instant limitations of a magnetic field generator comprising a spiral copper coil, a first electrode and a second electrode, wherein the spiral copper coil comprises a spirally-wound copper tube. Martin does not teach the first and second electrodes being arranged at the respective ends of the copper tube and adapted for loading a voltage to generate a magnetic field in the spiral copper coil, and wherein the spiral copper coil sleeves an action point of the beam and the feedstock. Martin does not teach supplying a voltage of a prescribed level to the spiral copper coil so as to generate a magnetic field. Martin does not teach regulating a horizontal position of the spiral copper coil and an intersection angle between the spiral copper coil and the forming platform such that the feedstock is located within the magnetic field. Further, Martin does not teach controlling a laser emitter to emit a laser beam which acts on the feedstock according to a preset path such that the feedstock at a relative position is molten to form the molten pool. 
Byun teaches a fused deposition modelling apparatus (paragraph [0001]). Byun teaches a magnetic field generator comprising a spiral coil (Figures 1-3; paragraphs [0016], [0018], and [0031]). Byun teaches the spiral coil sleeving an action point of the beam and the feedstock (Figure 3). Byun teaches regulating a horizontal position of the spiral coil and an intersection angle between the spiral coil and the forming platform such that the feedstock is located within the magnetic field (Figures 1-3). Byun teaches this feature, in part, allows for material to be finely controlled upon deposition (paragraph [0001]). 
Liu (‘775) teaches a flexible touch device (page 1, paragraph 1). Liu (‘775) teaches a magnetic field generator comprising a first electrode, a second electrode, the first and second electrodes being arranged at respective ends of the coil and adapted for loading a voltage to generate a magnetic field in the spiral coil (Figure 3, Char. No 462 - coil, 466 - first electrode, 468 - second electrode; page 3, paragraphs 3, and 10). Liu teaches that by applying a voltage/supplying a voltage of a prescribed level across this spiral coil, a magnetic field is generated (page 3, paragraph 3). 
Liu (152’) teaches an additive manufacturing apparatus and method (page 1, paragraph 1). Liu (152’) teaches controlling a laser emitter to emit a laser beam which acts on feedstock according to a preset path such that the feedstock at a relative position is molten to form a molten pool (page 4, paragraph 1). Liu teaches this feature enables preset pathing of a deposition head (page 4, paragraph 1). 
Chen teaches a method for microstructural regulation within additive manufacturing (page 1, paragraph 1). Chen teaches the use of copper wound tubing (page 2, paragraphs 8-9). Further, Chen teaches the copper tube being provided with a cooling water inlet valve and the other end being provided with a cooling water outlet valve (Figure 2), and controlling the heat dissipation in the laser-solid-forming manufacturing device by feeding circular cooling water into the hollow copper tube (Thus meeting the limitations of Claim 15) (page 1, paragraph 14). Chen teaches this feature, in part, allows for the microstructural control of a melt pool during solidification (page 1, paragraph 14). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the concepts of Byun with the motivation of finely controlling material upon deposition; the concepts of Liu (‘775) with the motivation of creating a magnetic field; the concepts of Liu (152’) with the motivation of enabling a deposition head to follow preset pathing; the concepts of Chen with the motivation of controlling a melt pool during solidification to affect the final microstructure. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (U.S. 2019/0040503) in view of Byun (KR101518402B1), Liu (CN207650775U, hereinafter Liu (‘775)), Liu (CN108788152A, hereinafter Liu (‘152)), and Chen (CN105689710A) as applied to claim 9 above, and further in view of Kim (KR-1020160077950). 

Regarding Claim 10, Martin in view of Byun, Liu (‘775), Liu (152’), and Chen are relied upon for the reasons given above in addressing claim 9. However, none of the references teach a regulator connected to a spiral copper coil, and regulating, using the regulator, a horizontal position of the spiral copper coil and an intersection angle between the spiral copper coil and a forming platform. 
Kim teaches a 3D printer with an auto leveling system (abstract). Kim teaches a regulator, and regulates, using the regulator, a horizontal position of a deposition head and an intersection angle between the head and a forming platform (Figure 1; page 4, paragraph 1, and paragraph 7). Kim teaches that this horizontal regular allows for increased accuracy and increase work efficiency (page 4, paragraph 5). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Byun, Liu (‘775), Liu (152’), and Chen with the concepts of Kim with the motivation of increasing deposition accuracy and increasing work efficiency. 
Regarding Claim 18, Martin teaches uniformly blowing feedstock to a forming platform under pneumatic action of an inert gas and gravity action of the feedstock (Figure 1, paragraphs [0070], and [0098]-[0102]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. Claims 11-14, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The closest prior art to the subject matter includes the following:

Voris (U.S. 2016/0067740)
Voris teaches a three-dimensional printer with a build plate having multiple degrees of freedom (abstract). Voris teaches a rotating disk, the rotating disk configured to rotate thereby regulating the intersection angle between a deposition head and a forming platform (Figure 9; paragraphs [0012], [0028], and [0054]). Voris teaches this feature, in part, allows for overhangs to be printed without the need for additional support material (paragraph [0016]). 
However, Voris does not teach a configuration wherein the rotating disk also comprises two ends of a copper tube extending in a same direction and respectively connected with the rotating disk, thereby driving the spiral copper coil to rotate so as to regulate the intersection angle between the spiral copper coil and a forming platform.

Yang (U.S. Patent No. 6,505,089)
Yang teaches a method and apparatus for three-dimensional printing (abstract). Yang teaches the use of rails such that various mechanisms can be mobile in a x-direction, a y-direction, and a z-direction (Figure 3; column 3, line 63 through column 4, line 5). However, Yang does not teach the remaining limitations within claims 12-14, nor does Yang recite any teaching that would otherwise obviate the subject matter.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Objections
Claims 11-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735